             Case 4:21-cv-05013-TOR                  ECF No. 10          filed 08/04/21     PageID.60 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington

             UNITED STATES OF AMERICA,
              ex rel. DANNY AVILA, Relator,                          )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:21-CV-5013-TOR
                                                                     )
               SUNRHYS, LLC, a Washington                            )
                 Limited Liability Company,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Rule 41(a)(1)(A)(i) and the Plaintiffs’ Notice of Partial Dismissal, Claim 1 (the False Claims Act allegations)
u
              is DISMISSED with prejudice as to Relator and with prejudice as to the United States to the extent of the Covered
              Conduct as that term is defined in the Settlement Agreement, and otherwise without prejudice as to the United States
              only. The remaining two state law claims are DISMISSED without prejudice and with leave to re-file in state court
              pursuant to 28 U.S.C. § 1367(d).

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              THOMAS O. RICE                                                 
      on Plaintiffs’ Notice of Partial Dismissal and Request to Unseal. ECF No. 8.


Date: August 4, 2021                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                           %\ Deputy Clerk

                                                                            Linda L. Hansen
